Case 3:17-cv-00200-RLY-MPB Document 12 Filed 10/12/18 Page 1 of 1 PageID #: 31



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

TIFFANY ELLIS,                               )
                                             )
               Plaintiffs,                   )
                                             ) CAUSE NO.: 3:17-CV-200-RLY-MPB
       v.                                    )
                                             )
BELL INDIANA, LLC d/b/a KFC                  )
                                             )
               Defendant.                    )


                        ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiff, Tiffany Ellis, and Defendant, Bell Indiana, LLC d/b/a KFC, have filed their Joint

Stipulation of Dismissal with Prejudice seeking dismissal of this matter with prejudice. The Court

has examined the Stipulation, been duly advised, and now finds that the matter should be

dismissed.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that this matter is

dismissed with prejudice. Each party shall bear its own costs.

       So ORDERED this 12th      October
                       ___day of ____________, 2018.



                                             Judge, U.S. District Court
                                             Southern District of Indiana




Service will be made electronically on all ECF-registered counsel of record via email generated
by the court’s ECF system.
